Exhibit 10.1

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of August 3, 2018 (the “Effective Date”) among (A) SILICON VALLEY BANK, a
California corporation with a loan production office located at 505 Howard
Street, 3rd Floor, San Francisco, California, 94105 (“Bank”) and (B) XENON
PHARMACEUTICALS INC., a corporation continued under the laws of Canada with the
registered address 745 Thurlow Street, Suite 2400, Vancouver, British Columbia,
V6E 0C5, Canada (the “Canadian Borrower”) and XENON PHARMACEUTICALS USA INC., a
corporation organized under the laws of the State of Delaware (the “U.S.
Borrower”, and together with the Canadian Borrower herein, jointly and
severally, individually and collectively, “Borrower”), provides the terms on
which Bank shall lend to Borrower and Borrower shall repay Bank and amends and
restates, in its entirety, that certain Loan and Security Agreement by and among
Bank and Borrower dated as of December 18, 2017 and amended by that certain
First Loan Modification Amendment to Loan and Security Agreement dated as of
June 12, 2018 (the “Original Agreement”).  For the avoidance of doubt, Bank has
waived any and all prepayment fees and premiums in connection with the repayment
of any amounts outstanding under the Original Agreement and has agreed to defer
Two Hundred Ninety-Five Thousand Dollars ($295,000) of the final payment due in
connection with the Original Agreement, which is to be paid instead pursuant to
the Prepayment Fee (defined below), if applicable, in connection with this
Agreement.  The parties agree as follows:

1.ACCOUNTING AND OTHER TERMS

Except as otherwise provided in this Agreement, (i) accounting terms and (ii)
calculations and determinations must be made following U.S. GAAP, except with
respect to unaudited financial statements and for the absence of footnotes and
subject to year-end audit adjustments; provided that if at any time any change
in GAAP would affect the computation of any covenant or requirement set forth in
any Loan Document, and either Borrower or Bank shall so request, Borrower and
Bank shall negotiate in good faith to amend such covenant or requirement to
preserve the original intent thereof in light of such change in GAAP; provided,
further, that, until so amended (a) such covenant or requirement shall continue
to be computed in accordance with GAAP prior to such change therein and (b)
Borrower shall provide Bank financial statements and other documents required
under this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP, provided, further, that (x) any
obligations or a Person under a lease (whether existing now or entered into in
the future) that is not (or would not be) a capital lease obligation under GAAP
as in effect on the Effective Date shall not be treated as a capital lease
obligation solely as a result of the adopting of changes in GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

2.LOAN AND TERMS OF PAYMENT

2.1    Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.

2.1.1 Term Loan Advance.

(a)Availability. Subject to the terms and conditions of this Agreement, Bank
agrees to make a term loan advance to the Borrower within five (5) Business Days
of the Effective Date (the date of such advance, the “Funding Date”) in the
amount of Fifteen Million Five Hundred Thousand Dollars ($15,500,000) (the “Term
Loan Advance”), provided that Four Hundred Eighty-Five Thousand Dollars
($485,000) of the Term Loan Advance shall be immediately applied to the final
payment outstanding pursuant to the Original Agreement (the “Original Agreement
Final Payment”). After repayment, the Term Loan Advance may not be reborrowed in
whole or in part.

 

--------------------------------------------------------------------------------

 

(b)Interest Payments. Commencing on the first Payment Date following the Funding
Date and continuing on the Payment Date of each month thereafter, Borrower shall
make monthly payments of interest, in arrears, on the principal amount of the
Term Loan Advance at the rate set forth in Section 2.2(a).

(c)Repayment. The Term Loan Advance shall be “interest only” until the
Amortization Date. Commencing on the first Payment Date following the
Amortization Date, the Term Loan Advance shall be payable (A) in thirty (30)
equal monthly installments of principal plus (B) monthly payments of accrued
interest at the rate set forth in Section 2.2(a). All outstanding principal and
accrued interest with respect to the Term Loan Advance, as well as all other
outstanding Obligations, shall be immediately due and payable in full on the
Maturity Date.

(d)Mandatory Prepayment Upon an Acceleration. If the Term Loan Advance is
accelerated following the occurrence and during the continuation of an Event of
Default, Borrower shall immediately pay to Bank an amount equal to the sum of:
(i) all outstanding principal plus accrued and unpaid interest with respect to
the Term Loan Advance, (ii) the Final Payment with respect to the Term Loan
Advance, plus (iii) all other sums, if any, that shall have become due and
payable with respect to the Term Loan Advance, including interest at the Default
Rate with respect to any past due amounts.

(e)Permitted Prepayment. Borrower shall have the option to prepay all, but not
less than all, of the Term Loan Advance, provided Borrower (i) delivers written
notice to Bank of its election to prepay the Term Loan Advance at least ten (10)
days prior to such prepayment, and (ii) pays, on the date of such prepayment (A)
the outstanding principal plus accrued and unpaid interest with respect to the
Term Loan Advance, (B) the Final Payment with respect to the Term Loan Advance,
(C) the Prepayment Fee, and (D) all other sums, if any, that shall have become
due and payable with respect to the Term Loan Advance, including interest at the
Default Rate with respect to any past due amounts

2.2    Payment of Interest on the Credit Extensions.  

(a)Interest Rate. Subject to Section 2.2(b), the principal amount outstanding
for the Term Loan Advance shall accrue interest at a floating per annum rate
equal to one-half percentage point (0.5%) above the Prime Rate, which interest
shall be payable monthly in accordance with Section 2.2(d) below.

(b)Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five percentage points (5.0%) above the rate that is otherwise applicable
thereto (the “Default Rate”). Fees and expenses which are required to be paid by
Borrower pursuant to the Loan Documents (including, without limitation, Bank
Expenses) but are not paid when due shall bear interest until paid at a rate
equal to the highest rate applicable to the Obligations. Payment or acceptance
of the increased interest rate provided in this Section 2.2(b) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of Bank.

(c)Adjustment to Interest Rate. Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.

(d)Payment; Interest Computation. Interest is payable monthly on the Payment
Date of each month and shall be computed on the basis of a 360-day year for the
actual number of days elapsed. In computing interest, (i) all payments received
after 12:00 noon Pacific time on any day shall be deemed received at the opening
of business on the next Business Day, and (ii) the date of the making of any
Credit Extension shall be included and the date of payment shall be excluded;
provided, however, that if any Credit Extension is repaid on the same day on
which it is made, such day shall be included in computing interest on such
Credit Extension. For purposes of the Interest Act (Canada): (x) whenever any
interest or fee under this Agreement is calculated on the basis of a period of
time other than a calendar year, such rate used in such calculation, when
expressed as an annual rate, is equivalent to (A) such rate, multiplied by (B)
the actual number of days in the calendar year in which the period for which
such interest or fee is calculated ends, and divided by (C) the number of days
in such period of time; (y) the principle of deemed reinvestment of interest
shall not apply to any interest calculation under this Agreement; and (z) the
rates of interest stipulated in this Agreement are intended to be nominal rates
and not effective rates or yields.

 

-2-

--------------------------------------------------------------------------------

 

(e)Criminal Interest. If any provision of this Agreement would oblige Borrower
to make any payment of interest or other amount payable to Bank in an amount or
calculated at a rate which would be prohibited by applicable law or would result
in a receipt by Bank of “interest” at a “criminal rate” (as such terms are
construed under the Criminal Code (Canada)), then, notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by applicable law or so result in a receipt by
Bank of “interest” at a “criminal rate”, such adjustment to be effected, to the
extent necessary (but only to the extent necessary), first, by reducing the
amount or rate of interest and thereafter, by reducing any fees, commissions,
costs, expenses, premiums and other amounts required to be paid to Bank which
would constitute “interest” for purposes of section 347 of the Criminal Code
(Canada).

2.3    Fees.

(a)Borrower shall pay to Bank:

(i)  Final Payment. The Final Payment with respect to the Term Loan Advance,
when due hereunder;

(ii) Prepayment Fee. The Prepayment Fee, when due pursuant to the terms of
Section 2.1.1(e); and

(iii)Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees and
expenses for documentation and negotiation of this Agreement) incurred through
and after the Effective Date, when due (or, if no stated due date, upon demand
by Bank).

(b)Fees Fully Earned. Unless otherwise provided in this Agreement or in a
separate writing by Bank, Borrower shall not be entitled to any credit, rebate,
or repayment of any fees earned by Bank pursuant to this Agreement
notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder.  Bank may
deduct amounts owing by Borrower under the clauses of this Section 2.3 pursuant
to the terms of Section 2.4(c).  Bank shall provide Borrower written notice of
deductions made from the Designated Deposit Account pursuant to the terms of the
clauses of this Section 2.3.

2.4    Payments; Application of Payments; Debit of Accounts.

(a)All payments to be made by Borrower under any Loan Document shall be made in
immediately available funds in Dollars, without setoff or counterclaim, before
12:00 noon Pacific time on the date when due. Payments of principal and/or
interest received after 12:00 noon Pacific time are considered received at the
opening of business on the next Business Day. When a payment is due on a day
that is not a Business Day, the payment shall be due the next Business Day, and
additional fees or interest, as applicable, shall continue to accrue until
paid.  

(b)Bank has the exclusive right to determine the order and manner in which all
payments with respect to the Obligations may be applied. Borrower shall have no
right to specify the order or the accounts to which Bank shall allocate or apply
any payments required to be made by Borrower to Bank or otherwise received by
Bank under this Agreement when any such allocation or application is not
specified elsewhere in this Agreement.

(c)Bank may debit any of Borrower’s deposit accounts, including the Designated
Deposit Account, for principal and interest payments or any other amounts
Borrower owes Bank when due. These debits shall not constitute a set-off.




 

-3-

--------------------------------------------------------------------------------

 



2.5    Withholding. Payments received by Bank from Borrower under this Agreement
will be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any Governmental Authority (including any
interest, additions to tax or penalties applicable thereto). Specifically,
however, if at any time any Governmental Authority, applicable law, regulation
or international agreement requires Borrower to make any withholding or
deduction from any such payment or other sum payable hereunder to Bank, Borrower
hereby covenants and agrees that the amount due from Borrower with respect to
such payment or other sum payable hereunder will be increased to the extent
necessary to ensure that, after the making of such required withholding or
deduction, Bank receives a net sum equal to the sum which it would have received
had no withholding or deduction been required, and Borrower shall pay the full
amount withheld or deducted to the relevant Governmental Authority. Borrower
will, upon request, furnish Bank with proof reasonably satisfactory to Bank
indicating that Borrower has made such withholding payment; provided, however,
that Borrower need not make any withholding payment if the amount or validity of
such withholding payment is contested in good faith by appropriate and timely
proceedings and as to which payment in full is bonded or reserved against by
Borrower. In addition, Bank, or other relevant party, shall deliver such
documentation prescribed by applicable law as reasonably requested by Borrower
as will enable Borrower to determine whether Bank, or other relevant party, is
subject to any withholding or information reporting requirements in connection
with this Agreement. The agreements and obligations of Borrower contained in
this Section 2.5 shall survive the termination of this Agreement.

2.6    Currency Indemnity. If, for the purposes of obtaining judgment in any
court in any jurisdiction with respect to this Agreement or any other Loan
Document, it becomes necessary to convert into a particular currency (the
“Judgment Currency”) any amount due under this Agreement or under any other Loan
Document in any currency other than the Judgment Currency (the “Currency Due”),
then conversion shall be made at the rate of exchange prevailing on the Business
Day before the day on which judgment is given. For this purpose “rate of
exchange” means the rate at which the Bank is able, on the relevant date, to
purchase the Currency Due with the Judgment Currency in accordance with its
normal practice through its bankers. In the event that there is a change in the
rate of exchange prevailing between the Business Day before the day on which the
judgment is given and the date of receipt by the Bank of the amount due, the
Canadian Borrower will, on the date of receipt by the Bank, pay such additional
amounts, if any, or be entitled to receive reimbursement of such amount, if any,
as may be necessary to ensure that the amount received by the Bank on such date
is the amount in the Judgment Currency which when converted at the rate of
exchange prevailing on the date of receipt by the Bank is the amount then due
under this Agreement or such other Loan Document in the Currency Due. If the
amount of the Currency Due which the Bank is so able to purchase is less than
the amount of the Currency Due originally due under this Agreement or any other
Loan Document, the Canadian Borrower shall indemnify and save the Bank harmless
from and against all loss or damage arising as a result of such deficiency.

3.CONDITIONS OF LOANS

3.1    Conditions Precedent to Initial Credit Extension.  Bank’s obligation to
make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, copies of
such executed documents (unless delivery of a particular original is specified),
and completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:

(a)the Loan Documents;

(b)duly executed original signatures to the Warrant;

(c) if there have been any amendments to the Operating Documents of any Borrower
since December 18, 2017, the Operating Documents of such Borrower from such
Borrower’s jurisdiction of organization, formation or continuance (as the case
may be), and each jurisdiction in which such Borrower is qualified to conduct
business, each as of a date no earlier than thirty (30) days prior to the
Effective Date;

 

-4-

--------------------------------------------------------------------------------

 

(d)for each Borrower, an officer’s or secretary’s certificate with respect to
Borrower’s articles, by-laws, incumbency, specimen signatures and board (and
shareholder, if required) resolutions authorizing the execution and delivery of
this Agreement and the other Loan Documents to which Borrower is a party;

(e)certified copies, dated as of a recent date, of financing statement searches,
as Bank may reasonably request, accompanied by written evidence (including,
without limitation, any UCC termination statements, PPSA termination statements
or PPSA confirmations/estoppels, as applicable) that the Liens indicated in any
such financing statements either constitute Permitted Liens or have been or, in
connection with the initial Credit Extension, will be terminated or released;

(f)the Perfection Certificate of each Borrower;

(g)a legal opinion of Borrowers’ Canadian legal counsel dated as of the
Effective Date in form and substance acceptable to Bank; and

(h)payment of all fees and Bank Expenses then due as specified in Section 2.3
hereof.

3.2    Conditions Precedent to all Credit Extensions.  Bank’s obligation to make
any Credit Extension hereunder, including the initial Credit Extension, is
subject to the following conditions precedent:

(a)the representations and warranties in this Agreement shall be true, accurate
and complete in all material respects on the Funding Date; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date or time period shall be true and,
accurate and complete in all material respects as of such date or with respect
to such time period, and no Event of Default shall have occurred and be
continuing or result from the Credit Extension. Each Credit Extension is
Borrower’s representation and warranty on that date that the representations and
warranties in this Agreement remain true, accurate and complete in all material
respects, taking into account updates thereof subsequent to the Effective Date
to the extent that Borrower has provided written notice to Bank in accordance
with the provisions of this Agreement; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date or time period shall be true and, accurate and complete in
all material respects as of such date or with respect to such time period; and

(b)Bank determines to its satisfaction that there has not been a Material
Adverse Change nor any material adverse deviation by Borrower from the most
recent business plan of Borrower presented to and accepted by Bank.

If any event, condition, circumstances or other factor (collectively,
“Circumstances”) exists or does not exist whose existence or non-existence
serves as justification under Section 3.1 or this Section 3.2 for Bank’s refusal
to make a requested Credit Extension, the existence or non-existence or such
Circumstances shall not constitute an Event of Default under Section 8 unless it
independently constitutes an Event of Default pursuant to another provision of
this Agreement.

3.3    Covenant to Deliver.

(a)Borrower agrees to deliver to Bank each item required to be delivered to Bank
under this Agreement as a condition precedent to any Credit Extension. Borrower
expressly agrees that a Credit Extension made prior to the receipt by Bank of
any such item shall not constitute a waiver by Bank of Borrower’s obligation to
deliver such item, and the making of any Credit Extension in the absence of a
required item shall be in Bank’s sole discretion.

 

-5-

--------------------------------------------------------------------------------

 

(b)Within forty-five (45) days of the Effective Date, Borrower shall deliver to
Bank:

(i)  a certificate of insurance evidencing that Borrower’s insurance policies
required by Section 6.5 hereof are in full force and effect, together with
appropriate evidence showing loss payee and/or additional insured clauses in
favor of Bank.

4.CREATION OF SECURITY INTEREST

4.1    Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges, assigns and charges to Bank, the Collateral, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof.  

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
security interest in the Collateral granted herein, perfected where applicable
(subject only to such Permitted Liens which are expressly permitted pursuant to
the terms of this Agreement to have superior priority to Bank’s Lien).

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall, at the sole cost and expense of
Borrower, release its Liens in the Collateral and all rights therein shall
revert to Borrower. In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (y)
this Agreement is terminated, Bank shall either (i) terminate the security
interest granted herein, or (ii) authorize Borrower, without any further action
on the part of Bank, to file any UCC termination statements and/or PPSA
termination statements, as may be required, in either case upon Borrower
providing cash collateral acceptable to Bank in its good faith business judgment
for Bank Services, if any. In the event such Bank Services consist of
outstanding Letters of Credit, Borrower shall provide to Bank cash collateral in
an amount equal to (x) if such Letters of Credit are denominated in Dollars,
then at least one hundred five percent (105.0%); and (y) if such Letters of
Credit are denominated in a Foreign Currency, then at least one hundred ten
percent (110.0%), of the Dollar Equivalent of the face amount of all such
Letters of Credit plus all interest, fees, and costs due or to become due in
connection therewith (as estimated by Bank in its business judgment), to secure
all of the Obligations relating  to such  Letters of Credit.

4.2    Priority of Security Interest.  Borrower represents, warrants, and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority security interest in the Collateral, perfected
where applicable (subject only to such Permitted Liens which are expressly
permitted pursuant to the terms of this Agreement to have superior priority to
Bank’s Lien). If Borrower shall acquire a commercial tort claim in excess of
Five Hundred Thousand Dollars ($500,000), Borrower shall promptly notify Bank in
a writing signed by Borrower of the general details thereof and grant to Bank in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Bank.

4.3    Authorization to File Financing Statements.  Borrower hereby authorizes
Bank to file financing statements, without notice to Borrower, with all
appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, shall be deemed to violate the rights of Bank
under the Code. Such financing statements may indicate the Collateral as “all
assets of the Debtor” or words of similar effect, or as being of an equal or
lesser scope, or with greater detail, all in Bank’s discretion.

 

-6-

--------------------------------------------------------------------------------

 

5.REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1    Due Organization, Authorization; Power and Authority.  Borrower is duly
existing and in good standing (including as a Registered Organization, if
applicable) in its jurisdiction of incorporation or formation and is qualified
and licensed to do business and is in good standing in any jurisdiction in which
the conduct of its business or its ownership of property requires that it be
qualified except where the failure to do so could not reasonably be expected to
have a material adverse effect on Borrower’s business. In connection with this
Agreement, Borrower has delivered to Bank a completed certificate signed by
Borrower, entitled “Perfection Certificate” (the “Perfection Certificate”).
Borrower represents and warrants to Bank that (a) Borrower’s exact legal name is
that indicated on the Perfection Certificate and on the signature page hereof;
(b) Borrower is an organization of the type and is organized in the jurisdiction
set forth in the Perfection Certificate; (c) the Perfection Certificate
accurately sets forth Borrower’s business identification number/corporation
number or accurately states that Borrower has none; (d) the Perfection
Certificate accurately sets forth Borrower’s place of business, or, if more than
one, its chief executive office as well as Borrower’s mailing address (if
different than its chief executive office); (e) except as disclosed in the
Perfection Certificate, Borrower (and each of its predecessors) has not, in the
past five (5) years, changed its jurisdiction of incorporation or formation,
organizational type, or any business identification number/corporation number
assigned by its jurisdiction; and (f) all other information set forth on the
Perfection Certificate pertaining to Borrower and each of its Subsidiaries is
accurate and complete (it being understood and agreed that Borrower may from
time to time update certain information in the Perfection Certificate after the
Effective Date to the extent permitted by one or more specific provisions in
this Agreement). If Borrower is not now a Registered Organization but later
becomes one, Borrower shall promptly notify Bank of such occurrence and provide
Bank with Borrower’s organizational identification number.  

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s Operating Documents or organizational documents, as the case may
be, (ii) contravene, conflict with, constitute a default under or violate any
material Requirement of Law, (iii) contravene, conflict or violate any
applicable order, writ, judgment, injunction, decree, determination or award of
any Governmental Authority by which Borrower or any of its Subsidiaries may be
bound or any of their property or assets may be bound or affected, (iv) require
any action by, filing, registration, or qualification with, or Governmental
Approval from, any Governmental Authority (except such Governmental Approvals
which have already been obtained and are in full force and effect), other than
(A) the filing of a Form 45-106F1 with the British Columbia Securities
Commission, together with applicable filing fees, in connection with the
issuance of the Warrant by Canadian Borrower to Bank and (B) filings, if any, to
be made with U.S. federal or state authorities to comply with applicable
securities laws in connection with the issuance of the Warrant to Bank or
(v) conflict with, contravene, constitute a default or breach under, or result
in or permit the termination or acceleration of, any material agreement by which
Borrower is bound. Borrower is not in default under any agreement to which it is
a party or by which it is bound in which the default could reasonably be
expected to have a material adverse effect on Borrower’s business.

5.2    Collateral.  Borrower has good title to, rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no Collateral Accounts at or with any bank or financial institution other
than Bank or Bank’s Affiliates except for the Collateral Accounts described in
the Perfection Certificate delivered to Bank in connection herewith and which
Borrower has taken such actions as are necessary to give Bank a perfected
security interest therein, pursuant to the terms of Section 6.6(b). The Accounts
are bona fide, existing obligations of the Account Debtors.  

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate or as
otherwise permitted in accordance with Section 7.2. None of the components of
the Collateral shall be maintained at locations other than as provided in the
Perfection Certificate or as permitted pursuant to Section 7.2.  

All Inventory is in all material respects of good and marketable quality, free
from material defects.

 

-7-

--------------------------------------------------------------------------------

 

Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate. Each Patent which
it owns or purports to own and which is material to Borrower’s business is, to
Borrower’s knowledge, valid and enforceable, and no part of the Intellectual
Property which Borrower owns or purports to own and which is material to
Borrower’s business has been judged invalid or unenforceable, in whole or in
part. To Borrower’s knowledge, no claim has been made that any part of the
Intellectual Property violates the rights of any third party except to the
extent such claim would not reasonably be expected to have a material adverse
effect on Borrower’s business.

Except as noted on the Perfection Certificate or to be disclosed as required
pursuant to Section 6.7, Borrower is not a party to, nor is it bound by, any
Restricted License.

5.3    Litigation.  Except as noted on the Perfection Certificate or to be
disclosed as required pursuant to Section 6.2, there are no actions or
proceedings pending or, to the knowledge of any Responsible Officer, threatened
in writing by or against Borrower or any of its Subsidiaries involving more
than, individually or in the aggregate, One Hundred Thousand Dollars ($100,000).

5.4    Financial Statements; Financial Condition.  All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations as of and for the dates indicated
thereon. There has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent financial
statements submitted to Bank.

5.5    Solvency.  The fair salable value of Borrower’s consolidated assets
(including goodwill minus disposition costs) exceeds the fair value of
Borrower’s liabilities; Borrower is not left with unreasonably small capital
after the transactions in this Agreement; and Borrower is able to pay its debts
(including trade debts) as they mature.

5.6    Regulatory Compliance.  Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended.  Borrower is not engaged as one of its important activities
in extending credit for margin stock (under Regulations X, T and U of the
Federal Reserve Board of Governors).  Borrower (a) has complied in all material
respects with all Requirements of Law, and (b) has not violated any Requirements
of Law the violation of which could reasonably be expected to have a material
adverse effect on its business.  None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to
Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally.  Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted unless such failure could not reasonably be
expected to have a material adverse effect on Borrower’s business.

5.7    Subsidiaries; Investments.  Borrower does not own any stock, shares,
partnership, or other ownership interest or other equity securities except for
Permitted Investments.

5.8    Tax Returns and Payments; Pension Contributions.  Borrower has timely
filed all required tax returns and reports, and Borrower has timely paid all
foreign, federal, provincial, state and local taxes, assessments, deposits and
contributions owed by Borrower except (a) to the extent such taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as such reserve or other appropriate provision, if
any, as shall be required in conformity with GAAP shall have been made therefor,
or (b) if such taxes, assessments, deposits and contributions do not,
individually or in the aggregate, exceed One Hundred Thousand Dollars
($100,000).  




 

-8-

--------------------------------------------------------------------------------

 

To the extent Borrower defers payment of any contested taxes, Borrower shall (i)
notify Bank in writing of the commencement of, and any material development in,
the proceedings, and (ii) post bonds or take any other steps required to prevent
the Governmental Authority levying such contested taxes from obtaining a Lien
upon any of the Collateral that is other than a “Permitted Lien.”  Borrower is
unaware of any claims or adjustments proposed for any of Borrower’s prior tax
years which could reasonably be expected to result in additional taxes becoming
due and payable by Borrower in excess of One Hundred Thousand Dollars
($100,000).  Borrower has paid all amounts necessary to fund all present
pension, profit sharing and deferred compensation plans in accordance with their
terms, and Borrower has not withdrawn from participation in, and has not
permitted partial or complete termination of, or permitted the occurrence of any
other event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

5.9    Use of Proceeds.  Borrower shall use the proceeds of the Credit
Extensions solely to repay the Original Agreement Final Payment, as working
capital and to fund its general business requirements and not for personal,
family, household or agricultural purposes.

5.10  Full Disclosure.  No written representation, warranty or other statement
of Borrower in any certificate or written statement given to Bank, as of the
date such representation, warranty, or other statement was made, taken together
with all such written certificates and written statements given to Bank,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).

5.11  Definition of “Knowledge”.  For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness or with
a similar qualification, knowledge or awareness means the actual knowledge,
after reasonable investigation, of any Responsible Officer.

6.AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1    Government Compliance.

(a)Except as permitted pursuant to Section 7.2 or Section 7.3, maintain its and
all its Subsidiaries’ legal existence and good standing in their respective
jurisdictions of formation and maintain qualification in each jurisdiction in
which the failure to so qualify would reasonably be expected to have a material
adverse effect on Borrower’s business or operations.  Borrower shall comply, and
have each Subsidiary comply, in all material respects, with all laws, ordinances
and regulations to which it is subject, non-compliance with which could
reasonably be expected to have a material adverse effect on Borrower’s business.

(b)Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in all of the Collateral.  Upon Bank’s
request, Borrower shall promptly provide copies of any such obtained
Governmental Approvals to Bank.

6.2    Financial Statements, Reports, Certificates.  Provide Bank with the
following:

(a)Monthly Financial Statements.  As soon as available, but no later than (i)
thirty (30) days after the last day of each month other than January or (ii)
forty-five (45) days after the end of each January, a company prepared
consolidated balance sheet and income statement covering Borrower’s consolidated
operations for such month certified by a Responsible Officer and in a form
acceptable to Bank (the “Monthly Financial Statements”);

 

-9-

--------------------------------------------------------------------------------

 

(b)Quarterly Financial Statements.  As soon as available, but no later than
forty-five (45) days after the last day of each quarter end or in the case of
Q4/FYE no later than ninety (90) days after the last day of Q4 quarter end, a
company prepared consolidated balance sheet and income statement covering
Borrower’s consolidated operations for such quarter and as filed with the SEC,
certified by a Responsible Officer and in a form acceptable to Bank (the
“Quarterly Financial Statements”);

(c)Monthly Compliance Certificate.  Within thirty (30) days after the last day
of each month and together with the Monthly Financial Statements, a duly
completed Compliance Certificate signed by a Responsible Officer, certifying
that as of the end of such month, Borrower was in full compliance with all of
the terms and conditions of this Agreement, and setting forth such other
information as Bank may reasonably request;

(d)Quarterly Compliance Certificate.  Within forty-five (45) days after the last
day of each quarter end or in the case of Q4/FYE within ninety (90) days after
the last day of Q4 end and together with the Quarterly Financial Statements, a
duly completed Compliance Certificate signed by a Responsible Officer,
certifying that as of the end of such quarter, Borrower was in full compliance
with all of the terms and conditions of this Agreement, and setting forth such
other information as Bank may reasonably request.

(e)Board-Approved Operating Budget and Projections.  As soon as available, but
no later than thirty (30) days after the last day of Borrower’s fiscal year and
contemporaneously with any material updates thereto, Board-approved operating
budget and projections as to the then current fiscal year in a form reasonably
acceptable to Bank;

(f)Other Statements.  Within five (5) days of delivery, copies of all
statements, reports and notices made available to Borrower’s security holders or
to any holders of Subordinated Debt;

(g)SEC Filings.  Within five (5) days of filing, copies of all periodic and
other reports, proxy statements and other materials filed by Borrower with the
SEC, any Governmental Authority succeeding to any or all of the functions of the
SEC or with any national securities exchange, or distributed to its
shareholders, as the case may be, under Section 13 or 15(d) of the Exchange
Act.  Documents required to be delivered pursuant to the terms hereof (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which Borrower posts such documents, or
provides a link thereto, on Borrower’s website on the Internet at Borrower’s
website address or with EDGAR; provided, however, Borrower shall promptly notify
Bank in writing (which may be by electronic mail) of the posting of any such
documents;

(h)Legal Action Notice.  A prompt report of any legal actions pending or
threatened in writing against Borrower or any of its Subsidiaries that could
result in damages or costs to Borrower or any of its Subsidiaries of,
individually or in the aggregate, One Hundred Thousand Dollars ($100,000) or
more;

(i)Other Financial Information.  Promptly, from time to time, such information
regarding Borrower or compliance with the terms of any Loan Documents as
reasonably requested by Bank; and

(j)Beneficial Ownership Informations. Prompt written notice of any changes to
the beneficial ownership information set out in section 13 of the Perfection
Certificate. Borrower understands and acknowledges that Bank relies on true,
accurate and up-to-date beneficial ownership information to meet Bank’s
regulatory obligations to obtain, verify and record information about the
beneficial owners of its legal entity customers.

6.3    Reserved.  

 

-10-

--------------------------------------------------------------------------------

 

6.4    Taxes; Pensions.  Timely file, and require each of its Subsidiaries to
timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely pay, all foreign, federal, provincial, state
and local taxes, assessments, deposits and contributions owed by Borrower and
each of its Subsidiaries, except for deferred payment of any taxes contested
pursuant to the terms of Section 5.8 hereof and taxes which do not exceed the
threshold set forth in Section 5.8 hereof, and shall deliver to Bank, on demand,
appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.

6.5    Insurance.  

(a)Keep its business and the Collateral insured for risks and in amounts
standard for companies in Borrower’s industry and location and as Bank may
reasonably request.  Insurance policies shall be in a form, with financially
sound and reputable insurance companies that are not Affiliates of Borrower, and
in amounts that are reasonably satisfactory to Bank.  All property policies
shall have a lender’s loss payable endorsement showing Bank as the sole lender
loss payee.  All liability policies shall show, or have endorsements showing,
Bank as an additional insured.  Bank shall be named as lender loss payee and/or
additional insured with respect to any such insurance providing coverage in
respect of any Collateral.

(b)Ensure that proceeds payable under any property policy are, at Bank’s option,
payable to Bank on account of the Obligations, provided that if no Event of
Default exists, Borrower may apply such proceeds to the repair or replacement of
damaged, destroyed, or lost property, and/or Borrower may purchase other
property useful in its business, provided that in each such case, such property
shall be subject to the security interest granted herein.  

(c)At Bank’s request, Borrower shall deliver certified copies of insurance
policies and evidence of all premium payments.  Each provider of any such
insurance required under this Section 6.5 shall agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to Bank,
that it will give Bank twenty (20) days prior written notice before any such
policy or policies shall be materially altered or canceled.  If Borrower fails
to obtain insurance as required under this Section 6.5 or to pay any amount or
furnish any required proof of payment to third persons and Bank, Bank may make
all or part of such payment or obtain such insurance policies required in this
Section 6.5, and take any action under the policies Bank deems prudent.

6.6    Accounts.

(a)Maintain it and its Subsidiaries’ primary depository accounts,
securities/investment accounts, and excess funds located in the United States or
denominated in U.S. Dollars, which shall comprise no less than 50% of Borrower’s
aggregate cash and securities from time to time, with Bank and Bank’s
Affiliates. Subject to Section 6.6(b), Canadian Borrower may maintain its
Canadian operating, depository and securities accounts with (i) Royal Bank of
Canada (the “RBC Account”), (ii) RBC Dominion Securities Inc. (the “RBCDS
Account”), (iii) TD Waterhouse Canada Inc. (the “TDWC Account” and, collectively
with the RBC Account and the RBCDS Account, the “Canadian Accounts”), and (iv)
Stifel Nicolaus & Company, Incorporated (the “Stifel Account”), each as
described in the Perfection Certificate, provided that (A) Borrower shall not at
any time permit the balance of the TDWC Account to exceed Five Thousand Dollars
($5,000) and (B) upon the deposit of any cash to the Stifel Account from time to
time, Borrower shall immediately transfer all such cash to an account maintained
with Bank or Bank’s Affiliates. In addition to the foregoing, Borrower may
maintain the Canadian Accounts to fund U.S. Dollar operating expenditures as
required.

 

-11-

--------------------------------------------------------------------------------

 

(b)In addition to, and without limiting the restrictions in Section 6.6(a),
Borrower shall provide Bank five (5) days’ prior written notice before
establishing any Collateral Account at or with any bank or financial institution
other than Bank or Bank’s Affiliates.  For each Collateral Account that Borrower
at any time maintains, Borrower shall cause the applicable bank or financial
institution (other than Bank) at or with which any Collateral Account is
maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Bank’s Lien in
such Collateral Account in accordance with the terms hereunder which Control
Agreement may not be terminated without the prior written consent of Bank.  The
provisions of the previous sentence shall not apply to (i) deposit accounts held
in Canada outside of the Province of Quebec exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of Borrower’s employees and identified to Bank by Borrower as such, provided
that Bank has a perfected security interest in all such accounts, (ii) the RBC
Account, (iii) subject to the restriction in Section 6.6(a)(A), the TDWC
Account, or (iv) subject to Borrower’s covenant in Section 6.6(a)(B), the Stifel
Account.

6.7    Protection of Intellectual Property Rights.  

(a)(i) Protect, defend and maintain the validity and enforceability of its
Intellectual Property that is material to its business; (ii) promptly advise
Bank in writing of material infringements or any other event of which it becomes
aware that could reasonably be expected to materially and adversely affect the
value of its Intellectual Property that is material to its business; and (iii)
not allow any Intellectual Property material to Borrower’s business to be
abandoned, forfeited or dedicated to the public without Bank’s written consent.

(b)Provide written notice to Bank within fifteen (15) days of entering into or
becoming bound by any Restricted License (other than commercial off-the-shelf
technology license agreements or other similar arrangements that are
commercially available to the public). Borrower shall take such commercially
reasonable steps as Bank reasonably requests to attempt to obtain the consent
of, or waiver by, any person whose consent or waiver is necessary for (i) any
Restricted License to be deemed “Collateral” and for Bank to have a security
interest in it that might otherwise be restricted or prohibited by law or by the
terms of any such Restricted License, whether now existing or entered into in
the future, and (ii) Bank to have the ability in the event of a liquidation of
any Collateral to dispose of such Collateral in accordance with Bank’s rights
and remedies under this Agreement and the other Loan Documents.

6.8    Litigation Cooperation.  From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower’s books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.

6.9    Access to Collateral; Books and Records.  At reasonable times, on three
(3) Business Days’ notice, (provided no notice is required if an Event of
Default has occurred and is continuing), Bank, or its agents, the right to
inspect the Collateral and the right to audit and copy Borrower’s Books.  The
foregoing inspections and audits shall be conducted at Borrower’s expense and no
more often than once every twelve (12) months unless an Event of Default has
occurred and is continuing in which case such inspections and audits shall occur
as often as Bank shall determine is necessary.  The charge therefor shall be One
Thousand Dollars ($1,000) per person per day (or such higher amount as shall
represent Bank’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses.  In the event Borrower and Bank schedule an audit more
than ten (10) days in advance and Borrower cancels or seeks to reschedule the
audit with less than ten (10) days written notice to Bank, then (without
limiting any of Bank’s rights or remedies) Borrower shall pay Bank a fee of One
Thousand Dollars ($1,000) plus any out-of-pocket expenses incurred by Bank to
compensate Bank for the anticipated costs and expenses of the cancellation or
rescheduling.

 

-12-

--------------------------------------------------------------------------------

 

6.10  Formation or Acquisition of Subsidiaries. Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.8 hereof, at the
time that Borrower forms any direct or indirect Subsidiary or acquires any
direct or indirect Subsidiary after the Effective Date, Borrower shall (a) cause
such new Subsidiary to provide to Bank a joinder to this Agreement to cause such
Subsidiary to become a co-borrower hereunder, together with such appropriate
financing statements and/or Control Agreements, all in form and substance
satisfactory to Bank (including being sufficient to grant Bank a first priority
Lien (subject to Permitted Liens) in and to the assets of such newly formed or
acquired Subsidiary), (b) provide to Bank appropriate certificates and powers
and financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary, in form and substance reasonably satisfactory
to Bank, and (c) provide to Bank all other documentation in form and substance
reasonably satisfactory to Bank, including one or more opinions of counsel
satisfactory to Bank, which in its opinion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above. Any
document, agreement, or instrument executed or issued pursuant to this Section
6.10 shall be a Loan Document.

6.11  Further Assurances.  Execute any further instruments and take further
action as Bank reasonably requests to perfect or continue Bank’s Lien in the
Collateral or to effect the purposes of this Agreement.  Deliver to Bank, within
ten (10) days after the same are sent or received, copies of all correspondence,
reports, documents and other filings with any Governmental Authority regarding
compliance with or maintenance of Governmental Approvals or Requirements of Law
or that could reasonably be expected to have a material effect on any of the
Governmental Approvals or otherwise on the operations of Borrower or any of its
Subsidiaries.

6.12  Online Banking.

(a)Utilize Bank’s online banking platform for all matters requested by Bank
which shall include, without limitation (and without request by Bank for the
following matters), requesting approval for exceptions, requesting Credit
Extensions, and uploading financial statements and other reports required to be
delivered by this Agreement (including, without limitation, those described in
Section 6.2 of this Agreement).

(b)Comply with the terms of the “Banking Terms and Conditions” and ensure that
all persons utilizing the online banking platform are duly authorized to do so
by an Administrator. Bank shall be entitled to assume the authenticity, accuracy
and completeness on any information, instruction or request for a Credit
Extension submitted via the online banking platform and to further assume that
any submissions or requests made via the online banking platform have been duly
authorized by an Administrator.

7.NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written consent:

7.1    Dispositions.  Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively, “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers (a)
of Inventory in the ordinary course of business; (b) of worn-out, surplus or
obsolete Equipment that is, in the reasonable judgment of Borrower, no longer
economically practicable to maintain or useful in the ordinary course of
business of Borrower; (c) consisting of Permitted Liens and Permitted
Investments; (d) consisting of the sale or issuance of any shares of Borrower
permitted under Section 7.8 of this Agreement; (e) consisting of Borrower’s use
or transfer of money or Cash Equivalents in the ordinary course of its business
for the payment of ordinary course business expenses in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents; (f) of
non-exclusive licenses for the use of the property of Borrower or its
Subsidiaries in the ordinary course of business; and (g) licenses that could not
result in a legal transfer of title of the licensed property but that may be
exclusive with respect to field of use or geographic area. For the avoidance of
doubt, nothing in this Section 7.1 shall restrict the issuance and sale of
equity securities of Borrower.

 

-13-

--------------------------------------------------------------------------------

 

7.2    Changes in Business, Management, Control, or Business Locations. (a)
Engage in or permit any of its Subsidiaries to engage in any business other than
the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto and reasonable extensions thereof; (b)
liquidate or dissolve, except into a Borrower; (c) fail to provide notice to
Bank of any Key Person departing from or ceasing to be employed by Borrower
within five (5) days after such Key Person’s departure from Borrower; or (d)
permit or suffer any Change in Control except where the Loan Documents (other
than the Warrant) and Bank’s obligations to extend credit thereunder are
terminated and all Obligations (other than inchoate indemnity obligations) are
indefeasibly repaid in full prior to or simultaneously with the closing of the
transaction which results in such Change in Control.

Borrower shall not, without at least ten (10) Business Days’ prior written
notice to Bank: (1) add any new offices or business locations, including
warehouses (unless such new offices or business locations contain less than One
Hundred Thousand Dollars ($100,000) in Borrower’s assets or property) or deliver
any portion of the Collateral valued, individually or in the aggregate, in
excess of One Hundred Thousand Dollars ($100,000) to a bailee at a location
other than to a bailee and at a location already disclosed in the Perfection
Certificate, (2) change its jurisdiction of organization or change the location
of its chief executive office or registered office, (3) change its
organizational type, (4) change its legal name, or (5) change any business
identification number (if any) assigned by its jurisdiction of organization.  If
Borrower intends to deliver any portion of the Collateral valued, individually
or in the aggregate, in excess of One Hundred Thousand Dollars ($100,000) to a
bailee, and Bank and such bailee are not already parties to a bailee agreement
governing both the Collateral and the location to which Borrower intends to
deliver the Collateral, then Borrower will first receive the written consent of
Bank, use commercially reasonable efforts to cause such bailee to execute and
deliver a bailee agreement in form and substance reasonably satisfactory to
Bank.

7.3    Mergers, Amalgamations or Acquisitions.  Merge, amalgamate, or
consolidate, or permit any of its Subsidiaries to merge, amalgamate, or
consolidate, with any other Person, or acquire, or permit any of its
Subsidiaries to acquire, all or substantially all of the capital stock or
property of another Person (including, without limitation, by the formation of
any Subsidiary), except that a Subsidiary may merge, amalgamate, or consolidate
into another Subsidiary or into Borrower.

7.4    Continuations. Continue, or permit any of its Subsidiaries to continue
into another jurisdiction.

7.5    Indebtedness.  Create, incur, assume, or be liable for any Indebtedness,
or permit any Subsidiary to do so, other than Permitted Indebtedness.

7.6    Encumbrance.  Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens; subject to Permitted Liens expressly permitted pursuant to the terms of
this Agreement to have superior priority to Bank’s Lien, permit any Collateral
not to be subject to the first priority security interest granted herein; or
enter into any agreement, document, instrument or other arrangement (except with
or in favor of Bank) with any Person which directly or indirectly prohibits or
has the effect of prohibiting Borrower or any Subsidiary from assigning,
mortgaging, pledging, granting a security interest in or upon, or encumbering
any of Borrower’s or any Subsidiary’s Intellectual Property in favor of Bank,
except (i) customary restrictions on assignment in any Restricted License; (ii)
as is otherwise permitted in Section 7.1 hereof and the definition of “Permitted
Liens” herein; and (iii) covenants with such restrictions in merger or
acquisition agreements (pursuant to which Borrower is to be acquired and the
Obligations (excluded inchoate indemnity obligations) hereunder are to be fully
repaid and terminated), provided that such covenants do not prohibit Borrower
from granting a security interest in Borrower’s or any Subsidiary’s Intellectual
Property in favor of Bank and provided further that the counter-parties to such
covenants are not permitted to receive a security interest in Borrower’s or any
Subsidiary’s Intellectual Property.

7.7    Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.6 hereof.

 

-14-

--------------------------------------------------------------------------------

 

7.8    Distributions; Investments. (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock or
membership interests, provided that (i) Borrower may convert any of its
convertible securities into other securities pursuant to the terms of such
convertible securities or otherwise in exchange thereof, (ii) Borrower may pay
dividends solely in common stock; (iii) make cash payments in lieu of fractional
shares; and (iv) Borrower may repurchase its stock, so long as an Event of
Default does not exist at the time of such repurchase and would not exist after
giving effect to such repurchase, provided that the aggregate amount of all such
repurchases does not exceed Two Hundred Fifty Thousand Dollars ($250,000) per
fiscal year; or (b) directly or indirectly make any Investment (including,
without limitation, by the formation of any Subsidiary) other than Permitted
Investments, or permit any of its Subsidiaries to do so.

7.9    Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of Borrower, except (i)
transactions that are in the ordinary course of Borrower’s business upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person and (ii)
transactions with Subsidiaries that are not otherwise prohibited by this Article
7.

7.10  Subordinated Debt. (a) Make or permit any payment on any Subordinated
Debt, except under the terms of the subordination, intercreditor, or other
similar agreement to which such Subordinated Debt is subject, or (b) amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof, provide for earlier or greater principal, interest, or other
payments thereon, or adversely affect the subordination thereof to Obligations
owed to Bank.

7.11  Compliance.  Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to (a) meet the minimum funding requirements of ERISA, (b) prevent
a Reportable Event or Prohibited Transaction, as defined in ERISA, from
occurring, or (c) comply with the Federal Fair Labor Standards Act, the failure
of any of the conditions described in clauses (a) through (c) which could
reasonably be expected to have a material adverse effect on Borrower’s business;
or violate any other law or regulation, if the violation could reasonably be
expected to have a material adverse effect on Borrower’s business, or permit any
of its Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

8.EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1    Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day cure period shall not apply to payments due on the
Maturity Date). During the cure period, the failure to make or pay any payment
specified under clause (b) hereunder is not an Event of Default (but no Credit
Extension will be made during the cure period);

8.2    Covenant Default.  

(a)Borrower fails or neglects to perform any obligation in Sections 6.2, 6.5,
6.6, 6.7 or 6.9, or violates any covenant in Section 7; or

 

-15-

--------------------------------------------------------------------------------

 

(b)Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period).  Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;

8.3    Material Adverse Change. A Material Adverse Change occurs;

8.4    Attachment; Levy; Restraint on Business.  

(a)(i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under the control of Borrower (including
a Subsidiary), unless in respect of de minimis amounts, or (ii) a notice of lien
or levy is filed against any of Borrower’s assets (except assets of a de minimis
nature) by any Governmental Authority, and the same under subclauses (i) and
(ii) hereof are not, within thirty (30) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any thirty (30) day
cure period; or

(b)(i) any material portion of Borrower’s assets is attached, seized, levied on,
or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting all or any material
part of its business;

8.5    Insolvency. (a) Borrower or any of its Subsidiaries is unable to pay its
debts (including trade debts) as they become due or otherwise becomes insolvent
(as defined in Section 5.5); (b) Borrower or any of its Subsidiaries begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
or any of its Subsidiaries and is not dismissed or stayed within thirty (30)
days (but no Credit Extensions shall be made while any of the conditions
described in clause (a) exist and/or until any Insolvency Proceeding is
dismissed);

8.6    Other Agreements. There is, under any agreement to which Borrower is a
party with a third party or parties, (a) any default resulting in a right by
such third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount individually or in the aggregate in
excess of One Hundred Thousand Dollars ($100,000); or (b) any breach or default
by Borrower, the result of which could reasonably be expected to have a material
adverse effect on Borrower’s business;

8.7    Judgments; Penalties. One or more fines, penalties or final judgments,
orders or decrees for the payment of money in an amount, individually or in the
aggregate, of at least One Hundred Fifty Thousand Dollars ($150,000) (not
covered by independent third-party insurance as to which liability has been
accepted by such insurance carrier) shall be rendered against Borrower by any
Governmental Authority, and the same are not, within ten (10) Business Days
after the entry, assessment or issuance thereof, discharged, satisfied, or paid,
or after execution thereof, stayed or bonded pending appeal, or such judgments
are not discharged prior to the expiration of any such stay (provided that no
Credit Extensions will be made prior to the satisfaction, payment, discharge,
stay, or bonding of such fine, penalty, judgment, order or decree);

8.8    Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;

8.9    Subordinated Debt. Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations shall for any
reason be subordinated or shall not have the priority contemplated by this
Agreement or any applicable subordination or intercreditor agreement; or

 

-16-

--------------------------------------------------------------------------------

 

8.10  Governmental Approvals. Any Governmental Approval shall have been (a)
revoked, rescinded, suspended, modified in an adverse manner or not renewed in
the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
reasonably be expected to result in the Governmental Authority taking any of the
actions described in clause (a) above, and such decision or such revocation,
rescission, suspension, modification or non-renewal (i) causes, or could
reasonably be expected to cause, a Material Adverse Change, or (ii) adversely
affects the legal qualifications of Borrower or any of its Subsidiaries to hold
such Governmental Approval in any applicable jurisdiction and such revocation,
rescission, suspension, modification or non-renewal could reasonably be expected
to affect the status of or legal qualifications of Borrower or any of its
Subsidiaries to hold any Governmental Approval in any other jurisdiction.

9.BANK’S RIGHTS AND REMEDIES

9.1    Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, without notice or demand, do any or all of the
following:

(a)declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);

(b)stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;

(c)demand that Borrower (i) deposit cash with Bank in an amount equal to at
least (A) one hundred five percent (105.0%) of the Dollar Equivalent of the
aggregate face amount of all Letters of Credit denominated in Dollars remaining
undrawn, and (B) one hundred ten percent (110.0%) of the Dollar Equivalent of
the aggregate face amount of all Letters of Credit denominated in a Foreign
Currency remaining undrawn (plus, in each case, all interest, fees, and costs
due or to become due in connection therewith (as estimated by Bank in its good
faith business judgment)), to secure all of the Obligations relating to such
Letters of Credit, as collateral security for the repayment of any future
drawings under such Letters of Credit, and Borrower shall forthwith deposit and
pay such amounts, and (ii) pay in advance all Letter of Credit fees scheduled to
be paid or payable over the remaining term of any Letters of Credit;

(d) terminate any FX Contracts;

(e) verify the amount of, demand payment of and performance under, and collect
any Accounts and General Intangibles, settle or adjust disputes and claims
directly with Account Debtors for amounts on terms and in any order that Bank
considers advisable, and notify any Person owing Borrower money of Bank’s
security interest in such funds.  Borrower shall collect all payments in trust
for Bank and if requested by Bank, immediately deliver the payments to Bank in
the form received from the Account Debtor, with proper endorsements for deposit;

(f)make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral.  Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates.  Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;

(g)apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;

(h)seize, ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements inure to Bank’s benefit;

 

-17-

--------------------------------------------------------------------------------

 

(i)place a “hold” on any account maintained with Bank and/or deliver a notice of
exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;

(j) demand and receive possession of Borrower’s Books;

(k)obtain from any court of competent jurisdiction an order for the sale or
foreclosure of any or all of the Collateral;

(l) appoint in writing a receiver or receiver and manager (a “Receiver”) for all
or any part of the Collateral who shall be vested with all of the Bank’s rights
and remedies under this Agreement, at law or in equity. Any such Receiver, with
respect to responsibility for its acts, shall, to the extent permitted by
applicable law, be deemed to the agent of the Borrower and not the Bank;

(m)obtain from any court of competent jurisdiction an order for the appointment
of a Receiver of Borrower or of any or all of the Collateral;

(n) realize on any or all of the Collateral and sell, lease, assign, give
options to purchase, or otherwise dispose of and deliver any or all of the
Collateral (or contract to do any of the above), in one or more parcels at any
public or private sale, on such terms and conditions as the Bank may deem
advisable and at such prices as it may deem best; and

(o)exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

9.2    Power of Attorney. Borrower hereby irrevocably appoints Bank as its
lawful attorney-in-fact, exercisable following the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks, payment instruments, or other forms of payment or security; (b) sign
Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; (c) demand, collect, sue, and give releases to any
Account Debtor for monies due, settle and adjust disputes and claims about the
Accounts directly with Account Debtors, and compromise, prosecute, or defend any
action, claim, case, or proceeding about any Collateral (including filing a
claim or voting a claim in any bankruptcy case in Bank’s or Borrower’s name, as
Bank chooses); (d) make, settle, and adjust all claims under Borrower’s
insurance policies; (e) pay, contest or settle any Lien, charge, encumbrance,
security interest, or other claim in or to the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; (f)
transfer the Collateral into the name of Bank or a third party as the Code
permits; and (g) receive, open and dispose of mail addressed to Borrower.
Regardless of whether an Event of Default has occurred, Bank may notify all
Account Debtors to pay Bank directly. Borrower hereby appoints Bank as its
lawful attorney-in-fact to sign Borrower’s name on any documents necessary to
perfect or continue the perfection of Bank’s security interest in the Collateral
regardless of whether an Event of Default has occurred until all Obligations
have been satisfied in full and Bank is under no further obligation to make
Credit Extensions hereunder Bank’s foregoing appointment as Borrower’s attorney
in fact, and all of Bank’s rights and powers, coupled with an interest, are
irrevocable until all Obligations have been fully repaid and performed and Bank
is under no further obligation to make Credit Extensions hereunder.

9.3    Protective Payments. If Borrower fails to obtain the insurance called for
by Section 6.5 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document or which may be required to preserve the Collateral, Bank may obtain
such insurance or make such payment, and all amounts so paid by Bank are Bank
Expenses and immediately due and payable, bearing interest at the then highest
rate applicable to the Obligations, and secured by the Collateral.  Bank will
make reasonable efforts to provide Borrower with notice of Bank obtaining such
insurance at the time it is obtained or within a reasonable time thereafter. No
payments by Bank are deemed an agreement to make similar payments in the future
or Bank’s waiver of any Event of Default.

 

-18-

--------------------------------------------------------------------------------

 

9.4    Application of Payments and Proceeds. Bank shall have the right to apply
in any order any funds in its possession, whether from Borrower account
balances, payments, proceeds realized as the result of any collection of
Accounts or other disposition of the Collateral, or otherwise, to the
Obligations.  Bank shall pay any surplus to Borrower by credit to the Designated
Deposit Account or to other Persons legally entitled thereto; Borrower shall
remain liable to Bank for any deficiency. If Bank, directly or indirectly,
enters into a deferred payment or other credit transaction with any purchaser at
any sale of Collateral, Bank shall have the option, exercisable at any time, of
either reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Bank of
cash therefor.

9.5    Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for: (a)
the safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c)
any diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrower bears all risk of loss,
damage or destruction of the Collateral.

9.6    No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or
therewith.  No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given. Bank’s rights and remedies under this Agreement
and the other Loan Documents are cumulative. Bank has all rights and remedies
provided under the Code, by law, or in equity.  Bank’s exercise of one right or
remedy is not an election and shall not preclude Bank from exercising any other
remedy under this Agreement or other remedy available at law or in equity, and
Bank’s waiver of any Event of Default is not a continuing waiver.  Bank’s delay
in exercising any remedy is not a waiver, election, or acquiescence.  

9.7    Demand Waiver. Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.

9.8    Borrower Liability. Any Borrower may, acting singly, request Credit
Extensions hereunder.  Each Borrower hereby appoints each other as agent for the
other for all purposes hereunder, including with respect to requesting Credit
Extensions hereunder. Each Borrower hereunder shall be jointly and severally
obligated to repay all Credit Extensions made hereunder, regardless of which
Borrower actually receives said Credit Extension, as if each Borrower hereunder
directly received all Credit Extensions. Each Borrower waives (a) any suretyship
defenses available to it under the Code or any other applicable law, including,
without limitation, the benefit of California Civil Code Section 2815 permitting
revocation as to future transactions and the benefit of California Civil Code
Sections 1432, 2809, 2810, 2819, 2839, 2845, 2847, 2848, 2849, 2850, 2899 and
3433,and (b) any right to require Bank to: (i) proceed against any Borrower or
any other person; (ii) proceed against or exhaust any security; or (iii) pursue
any other remedy.  Bank may exercise or not exercise any right or remedy it has
against any Borrower or any security it holds (including the right to foreclose
by judicial or non-judicial sale) without affecting any Borrower’s liability.
Notwithstanding any other provision of this Agreement or other related document,
each Borrower irrevocably waives all rights that it may have at law or in equity
(including, without limitation, any law subrogating Borrower to the rights of
Bank under this Agreement) to seek contribution, indemnification or any other
form of reimbursement from any other Borrower, or any other Person now or
hereafter primarily or secondarily liable for any of the Obligations, for any
payment made by Borrower with respect to the Obligations in connection with this
Agreement or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise. Any agreement providing for indemnification, reimbursement or any
other arrangement prohibited under this Section 9.8 shall be null and void. If
any payment is made to a Borrower in contravention of this Section 9.8, such
Borrower shall hold such payment in trust for Bank and such payment shall be
promptly delivered to Bank for application to the Obligations, whether matured
or unmatured.

 

-19-

--------------------------------------------------------------------------------

 

10.NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.

 

If to Borrower:

 

Xenon Pharmaceuticals Inc.

 

 

3650 Gilmore Way

 

 

Burnaby, BC V5G 4W8, Canada

 

 

Attn: Chief Financial Officer and Chief Operating Officer

 

 

Email: imortimer@xenon-pharma.com

 

with a copy to:

 

Wilson Sonsini Goodrich & Rosati, P.C.

 

 

650 Page Mill Road

 

 

Palo Alto, CA 94304

 

 

Attn: John Mao

 

 

Email: jmao@wsgr.com

 

If to Bank:

 

Silicon Valley Bank

 

 

505 Howard Street, 3rd Floor

 

 

San Francisco, California, 94105

 

 

Attn: Jackie Spencer

 

 

Email: jspencer@svb.com

 

with a copy to:

 

Aird & Berlis LLP

 

 

181 Bay Street, Suite 1800

 

 

Toronto, Ontario  M5J 2T9, Canada

 

 

Attn:Tony Gioia

 

 

Fax:(416) 863.1515

 

 

Email:tgioia@airdberlis.com

 

11.CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE

Except as otherwise expressly provided in any of the Loan Documents, California
law governs the Loan Documents without regard to principles of conflicts of law.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank. Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.  

 

-20-

--------------------------------------------------------------------------------

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure Sections 638 through 645.1, inclusive. The private judge shall have
the power, among others, to grant provisional relief, including without
limitation, entering temporary restraining orders, issuing preliminary and
permanent injunctions and appointing receivers. All such proceedings shall be
closed to the public and confidential and all records relating thereto shall be
permanently sealed.  If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been appointed at that point
pursuant to the judicial reference procedures, then such party may apply to the
Santa Clara County, California Superior Court for such relief. The proceeding
before the private judge shall be conducted in the same manner as it would be
before a court under the rules of evidence applicable to judicial proceedings.
The parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure Section 644(a). Nothing
in this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies.  The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

This Section 11 shall survive the termination of this Agreement.

12.GENERAL PROVISIONS

12.1  Termination Prior to the Maturity Date; Survival. All covenants,
representations and warranties made in this Agreement shall continue in full
force until this Agreement has terminated pursuant to its terms and all
Obligations have been satisfied (other than inchoate indemnity obligations and
any other obligations which, by their terms, are to survive the termination of
this Agreement, and any Obligations under Bank Services Agreements that are cash
collateralized in accordance with Section 4.1 of this Agreement).  So long as
Borrower has satisfied the Obligations (other than inchoate indemnity
obligations, and any other obligations which, by their terms, are to survive the
termination of this Agreement, and any Obligations under Bank Services
Agreements that are cash collateralized in accordance with Section 4.1 of this
Agreement), this Agreement may be terminated prior to the Maturity Date by
Borrower, effective three (3) Business Days after written notice of termination
is given to Bank. Those obligations that are expressly specified in this
Agreement as surviving this Agreement’s termination shall continue to survive
notwithstanding this Agreement’s termination.

12.2  Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party.  Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents (other than the Warrant, as to which assignment, transfer and other
such actions are governed by the terms thereof).

 

-21-

--------------------------------------------------------------------------------

 

12.3  Indemnification. Borrower agrees to indemnify, defend and hold Bank and
its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (i) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (ii) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower (including reasonable attorneys’
fees and expenses), except for Claims and/or losses directly caused by such
Indemnified Person’s gross negligence, fraud or willful misconduct.

This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.

12.4  Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

12.5  Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.6  Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties,
so long as Bank provides Borrower with written notice of such correction and
allows Borrower at least ten (10) Business Days to object to such
correction.  In the event of such objection, such correction shall not be made
except by an amendment signed by both Bank and Borrower.

12.7  Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.

12.8  Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

12.9  Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”), which Bank Entities shall be bound by the
foregoing confidentiality obligation; (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Bank
shall use commercially reasonable efforts to obtain any prospective transferee’s
or purchaser’s agreement to the terms of this provision); (c) as required by
law, regulation, subpoena, or other order; (d) to Bank’s regulators or as
otherwise required in connection with Bank’s examination or audit; (e) as Bank
considers appropriate in exercising remedies under the Loan Documents; and (f)
to third-party service providers of Bank so long as such service providers have
executed a confidentiality agreement with Bank with terms no less restrictive
than those contained herein.  Confidential information does not include
information that is either: (i) in the public domain or in Bank’s possession
when disclosed to Bank, or becomes part of the public domain (other than as a
result of its disclosure by Bank in violation of this Agreement) after
disclosure to Bank; or (ii) disclosed to Bank by a third party, if Bank does not
know that the third party is prohibited from disclosing the information.

 

-22-

--------------------------------------------------------------------------------

 

Bank Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses not expressly
prohibited in writing by Borrower. The provisions of the immediately preceding
sentence shall survive termination of this Agreement.

12.10Right of Set-off. Borrower hereby grants to Bank, a Lien, security interest
and right of set-off as security for all Obligations to Bank, whether now
existing or hereafter arising upon and against all deposits, credits, collateral
and property, now or hereafter in the possession, custody, safekeeping or
control of Bank or any entity under the control of Bank (including a Bank
subsidiary) or in transit to any of them. At any time after the occurrence and
during the continuance of an Event of Default, without demand or notice, Bank
may set off the same or any part thereof and apply the same to any liability or
obligation of Borrower even though unmatured and regardless of the adequacy of
any other collateral securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE
BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

12.11Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.

12.12Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act or equivalent legislation in another jurisdiction.

12.13Captions. The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.

12.14Construction of Agreement. The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement.  In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.

12.15Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.

12.16Third Parties. Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

12.17Effect of Amendment and Restatement. This Agreement is intended to and does
completely amend and restate, without novation, the Original Agreement. All
security interests granted under the Original Agreement are hereby confirmed and
ratified and shall continue to secure all Obligations under this Agreement.

 

-23-

--------------------------------------------------------------------------------

 

13.DEFINITIONS

13.1  Definitions.  As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are
negative.  As used in this Agreement, the following capitalized terms have the
following meanings:

“Account” is as to any Person any “account” of such Person as “account” is
defined in the Code with such additions to such term as may hereafter be made,
and includes, without limitation, all accounts receivable and other sums owing
to such Person.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Administrator” is an individual that is named (a) as an “Administrator” in the
“SVB Online Services” form completed by Borrower with the authority to determine
who will be authorized to use SVB Online Services (as defined in the “Banking
Terms and Conditions”) on behalf of Borrower; and (b) as an Authorized Signer of
Borrower in an approval by the Board.

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Amortization Date” is March 31, 2020.

“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including any Credit Extension
request, on behalf of Borrower.

“Bank” is defined in the preamble hereof.

“Bank Entities” is defined in Section 12.9.

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.

“Bank Services”  are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

“Bank Services Agreement” is defined in the definition of Bank Services.

“Board” is Borrower’s board of directors.

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal, state and provincial tax returns, records regarding Borrower’s assets
or liabilities, the Collateral, business operations or financial condition, and
all computer programs or storage or any equipment containing such information.

 

-24-

--------------------------------------------------------------------------------

 

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, shareholders) and delivered by such Person to
Bank approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary or other senior officer on behalf of such Person certifying (a) such
Person has the authority to execute, deliver, and perform its obligations under
each of the Loan Documents to which it is a party, (b) that set forth as a part
of or attached as an exhibit to such certificate is a true, correct, and
complete copy of the resolutions then in full force and effect authorizing and
ratifying the execution, delivery, and performance by such Person of the Loan
Documents to which it is a party, (c) the name(s) of the Person(s) authorized to
execute the Loan Documents, including any Credit Extension request, on behalf of
such Person, together with a sample of the true signature(s) of such Person(s),
and (d) that Bank may conclusively rely on such certificate unless and until
such Person shall have delivered to Bank a further certificate canceling or
amending such prior certificate.

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed, and if any determination of a “Business Day” shall relate to an FX
Contract, the term “Business Day” shall mean a day on which dealings are carried
on in the country of settlement of the Foreign Currency.

“Canadian Accounts” is defined in Section 6.6(a).

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or Canada or any agency or any
state or province thereof having maturities of not more than one (1) year from
the date of acquisition; (b) commercial paper maturing no more than one (1) year
after its creation and having the highest rating from either Standard & Poor’s
Ratings Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of
deposit issued maturing no more than one (1) year after issue; and (d) money
market funds at least ninety-five percent (95%) of the assets of which
constitute Cash Equivalents of the kinds described in clauses (a) through (c) of
this definition.

“Change in Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act), shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d) 5 under the
Exchange Act), directly or indirectly, of thirty-five percent (35%) or more of
the ordinary voting power for the election of directors of Borrower (determined
on a fully diluted basis) other than by the sale of Borrower’s equity securities
in a public offering or to venture capital or private equity investors so long
as Borrower identifies to Bank the venture capital or private equity investors
at least seven (7) Business Days prior to the closing of the transaction and
provides to Bank a description of the material terms of the transaction; (b)
during any period of twelve (12) consecutive months, a majority of the members
of the board of directors or other equivalent governing body of Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or (c) at any time,
Borrower shall cease to own and control, of record and beneficially, directly or
indirectly, one hundred percent (100.0%) of each class of outstanding capital
stock of each Subsidiary of Borrower free and clear of all Liens (except Liens
created by this Agreement).

“Claims” is defined in Section 12.3.

 

-25-

--------------------------------------------------------------------------------

 

“Code” is (a) with respect to any assets located in the United States, the
Uniform Commercial Code, as the same may, from time to time, be enacted and in
effect in the State of California; provided, that, to the extent that the Code
is used to define any term herein or in any Loan Document and such term is
defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions, and (b) with respect to any assets
located in Canada, the PPSA as amended and as may be further amended and in
effect from time to time; provided further, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection, or
priority of, or remedies with respect to, Bank’s Lien on any Collateral is
governed by the Personal Property Security Act or equivalent legislation in
effect in a provincial jurisdiction other than British Columbia, the term “Code”
shall mean the Personal Property Security Act or equivalent legislation as
enacted and in effect in such other province solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made or, if not defined in the
applicable Code, an account in respect of commodity futures.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co‑made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

“Credit Extension” is the Term Loan Advance or any other extension of credit by
Bank for Borrower’s benefit.

“Currency Due” is defined in Section 2.6.

“Default Rate” is defined in Section 2.2(b).

 

-26-

--------------------------------------------------------------------------------

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made or, if not defined in the
applicable Code, a savings account, current account or other similar type of
account.

“Designated Deposit Account” is the multicurrency account denominated in
Dollars, with account number ending in (last three digits) 040, maintained by
Borrower with Bank, provided that if no account is identified herein, the
Designated Deposit Account shall be the one designated by Bank.

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

“EDGAR” is the Electronic Data Gathering, Analysis, and Retrieval system
maintained by the SEC, or such successor or replacement system established by
the SEC.

“Effective Date” is defined in the preamble hereof.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

“Final Payment”, in respect of the Term Loan Advance, is a payment (in addition
to and not a substitution for the regular monthly payments of principal plus
accrued interest) due on the earliest to occur of (a) the Maturity Date, (b) the
acceleration of the Term Loan Advance, or (c) the prepayment of the Term Loan
Advance in full pursuant to Section 2.1.1(d) or 2.1.1(e), equal to the product
of the amount of Term Loan Advance multiplied by the Final Payment Percentage.

“Final Payment Percentage” is six and one-half percent (6.5%).

“Foreign Currency” means lawful money of a country other than the United States.

“Funding Date” is defined in Section 2.1.1(a).

“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.

“GAAP” or “U.S. GAAP” means U.S. generally accepted accounting principles.

“General Intangibles” is all “general intangibles” or “intangibles” as defined
in the applicable Code in effect on the date hereof with such additions to such
term as may hereafter be made, and includes without limitation, all Intellectual
Property, claims, income and other tax refunds, security and other deposits,
payment intangibles, contract rights, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

 

-27-

--------------------------------------------------------------------------------

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any provincial, state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.

“Indemnified Person” is defined in Section 12.3.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada) or any other bankruptcy or
insolvency law, including assignments for the benefit of creditors,
compositions, extensions generally with its creditors, or proceedings seeking
reorganization, arrangement, or other relief.

“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:

(a)its Copyrights, Trademarks and Patents;

(b)any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how and operating manuals;

(c)any and all software, source or object code;

(d)any and all design rights which may be available to such Person;

(e)any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

(f)all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
share, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“Judgment Currency” is defined in Section 2.6.

“Key Person” is each of (a) Simon Pimstone, who is the Chief Executive Officer
as of the Effective Date, and (b) Ian Mortimer, who is the Chief Financial
Officer as of the Effective Date.  

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.

 

-28-

--------------------------------------------------------------------------------

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Warrant, the Perfection Certificate, any Bank Services Agreement, any
subordination agreement, any note, or notes or guaranties executed by Borrower,
and any other present or future agreement by Borrower with or for the benefit of
Bank in connection with this Agreement or Bank Services, all as amended,
restated, or otherwise modified.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.

“Maturity Date” means September 1, 2022.

“Monthly Financial Statements” is defined in Section 6.2(a).

“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, Bank Expenses, the Prepayment Fee, and other amounts Borrower
owes Bank now or later, whether under this Agreement, the other Loan Documents
(other than the Warrant), or otherwise, including, without limitation, all
obligations relating to Bank Services and any interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of Borrower assigned to
Bank, and to perform Borrower’s duties under the Loan Documents (other than the
Warrant).

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization or certificate of good standing, as the case may
be, on a date that is no earlier than thirty (30) days prior to the Effective
Date, and, (a) if such Person is a corporation, its bylaws in current form,
(b) if such Person is a limited liability company, its limited liability company
agreement or its memorandum and articles of association, as the case may be (or
similar agreement), and (c) if such Person is a partnership, its partnership
agreement (or similar agreement), each of the foregoing with all current
amendments or modifications thereto.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Payment Date” is the first (1st) calendar day of each calendar month.  

“Perfection Certificate” is defined in Section 5.1.

“Permitted Indebtedness” is:

(a)Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;

(b)Indebtedness existing on the Effective Date which is shown on the Perfection
Certificate;

(c)Subordinated Debt;

(d)unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(e) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(f) Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder;

 

-29-

--------------------------------------------------------------------------------

 

(g)Indebtedness in connection with credit cards or letters of credit in an
aggregate principal amount outstanding not to exceed at any time Two Hundred
Fifty Thousand Dollars ($250,000);

(h)other Indebtedness in an aggregate principal amount outstanding not to exceed
at any time Fifty Thousand Dollars ($50,000); and

(i) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (f) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.

“Permitted Investments” are:

(a) Investments (including, without limitation, Subsidiaries) existing on the
Effective Date which are shown on the Perfection Certificate;

(b)Investments consisting of (i) Cash Equivalents and (ii) any Investments
permitted by Borrower’s investment policy, as amended from time to time,
provided that such investment policy and any subsequent amendments thereto have
been approved in writing by Bank;

(c) Investments consisting of the creation of a Subsidiary for the purpose of
consummating a merger transaction permitted by Section 7.3 of this Agreement;

(d)Investments by Borrower in the ordinary course of business in connection with
Transfers permitted by Section 7.1 of this Agreement;

(e)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(f)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business; provided that this paragraph (f) shall not apply to
Investments of Borrower in any Subsidiary;

(g)Investments (i) by a Borrower in another Borrower and (ii) by a Subsidiary in
a Borrower;

(h)Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances, and (ii) loans to employees relating to
the purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Director, provided that each Investment under categories (i) and (ii) occurs in
the ordinary course of business and the aggregate of all such Investments does
not exceed One Hundred Thousand Dollars ($100,000) in any fiscal year; and

(i)other Investments, not to exceed an aggregate amount of Fifty Thousand
Dollars ($50,000) in any fiscal year.

“Permitted Liens” are:

(a)Liens existing on the Effective Date which are shown on the Perfection
Certificate or arising under this Agreement or the other Loan Documents;

 

-30-

--------------------------------------------------------------------------------

 

(b)Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on Borrower’s Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;

(c)purchase money Liens or capital leases (i) on Equipment acquired or held by
Borrower incurred for financing the acquisition of the Equipment securing no
more than Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate amount
outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;

(d)Liens incurred in the extension, renewal or refinancing of the Indebtedness
secured by Liens described in (a) through (c), provided that any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;

(e)leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein;  

(f)non-exclusive licenses of Intellectual Property granted to third parties in
the ordinary course of business and licenses that could not result in a legal
transfer of title of the licensed property but that may be exclusive with
respect to field of use or geographic area;

(g)deposits to secure the performance of bids, tenders, trade contracts, leases
(including office leases), government contracts, statutory obligations, surety,
stay, customs and appeal bonds, performance and return money bonds, other
security indebtedness and other obligations of a like nature, provided that any
such Liens are incurred in the ordinary course of business;

(h)Liens securing Subordinated Debt, so long as such Lien is subordinated to
Bank’s Lien pursuant to a subordination agreement in form and substance
satisfactory to Bank;

(i)Liens consisting of cash collateral securing a corporate credit card facility
or a letter of credit facility, provided that each such facility is subject of a
confirmation or estoppel letter addressed to and in form and substance
satisfactory to Bank; and

(j)Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, unlimited liability company, joint venture, company, trust,
unincorporated organization, association, corporation, institution, public
benefit corporation, firm, joint stock company, estate, entity or government
agency.

“PPSA” means the Personal Property Security Act (British Columbia), as amended
and as may be further amended and in effect from time to time.  

“Prepayment Fee” shall be an additional fee payable to Bank if the Term Loan
Advance is prepaid prior to the Maturity Date, in an amount equal to the sum of
(a) (i) three percent (3.00%) of the outstanding principal balance of the Term
Loan Advance if such prepayment occurs prior to the first anniversary of the
Effective Date; (ii) two percent (2.00%) of the outstanding principal balance of
the Term Loan Advance if such prepayment occurs on or after the first
anniversary of the Effective Date but prior to the second anniversary of the
Effective Date; or (iii) one percent (1.00%) of the outstanding principal
balance of the Term Loan Advance if such prepayment occurs on or after the
second anniversary of the Effective Date plus (b) Two Hundred and Ninety-Five
Thousand Dollars ($295,000) (such amount in clause (b) constituting the deferred
final payment fee due under the Original Agreement).

 

-31-

--------------------------------------------------------------------------------

 

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Bank, the “Prime
Rate” shall mean the rate of interest per annum announced by Bank as its prime
rate in effect at its principal office in the State of California (such Bank
announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors); provided
that, in the event such rate of interest is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Quarterly Financial Statements” is defined in Section 6.2(b).

“Receiver” is defined in Section 9.1(l).

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” is either of the Chief Executive Officer and President &
Chief Financial Officer of Canadian Borrower.

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (other than any commercial off-the-shelf licenses
or similar agreements that are commercially available to the public) (a) that
validly prohibits or otherwise restricts Borrower from granting a security
interest in Borrower’s interest in such license or agreement or any other
property subject to such license, or (b) for which a default under or
termination of could reasonably be expected to interfere with Bank’s right to
sell any Collateral.

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.

“Term Loan Advance” is defined in Section 2.1.1(a) hereof.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

-32-

--------------------------------------------------------------------------------

 

“Transfer” is defined in Section 7.1.

“U.S.” means the United States of America

“Warrant” is that certain Warrant to Purchase Shares dated as of the Effective
Date executed by Canadian Borrower in favor of Bank, as amended, modified,
supplemented and/or restated from time to time.

[Signature page follows.]

 

 

 

-33-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement and all documents executed in connection
therewith, or relating thereto, have been negotiated, prepared and deemed to be
executed by Borrower in the United States of America.  

BORROWER:

XENON PHARMACEUTICALS INC.

 

By

 

/s     /s/ Ian Mortimer

Name:

 

  Ian Mortimer

Title:

 

  President & CFO

 

By

 

/s/ Simon Pimstone

Name:

 

  Simon Pimstone

Title:

 

  CEO

 

XENON PHARMACEUTICALS USA INC.

 

By

 

  /s/ Ian Mortimer

Name:

 

  Ian Mortimer

Title:

 

  President & Treasurer

 

By

 

  /s/ James Empfield

Name:

 

  James Empfield

Title:

 

  Secretary

 

BANK:

SILICON VALLEY BANK

 

By

 

  /s/ Peter Sletteland

Name:

 

  Peter Sletteland

Title:

 

  Vice President

 

 

 

Signature Page to Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT A – COLLATERAL DESCRIPTION

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, certificates of
deposit, fixtures, letters of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include (a) more than
sixty-five percent (65%) of the presently existing and hereafter arising issued
and outstanding shares of capital stock owned by U.S. Borrower of any foreign
Subsidiary which shares entitle the holder thereof to vote for directors or any
other matter, (b) property subject to a lien described in clauses (a) or (c) of
Permitted Liens, in each case, to the extent that the security interest is
prohibited by the terms of the agreement governing such financing, provided that
instantly upon the cessation of any such restriction or prohibition, such
property shall automatically become part of the Collateral without any further
action by Borrower or Bank; (c) rights held under a license or other agreement
that are not assignable by their terms without the consent of the licensor
thereof (but only to the extent such restriction or assignment is enforceable
under applicable law), provided that instantly upon the cessation of any such
restriction at law or otherwise or the consent of the licensor thereof to such
assignment, such property shall automatically become part of the Collateral
without any further action by Borrower or Bank; (d) any United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications or a
registration issuing from such intent-to-use trademark application under
applicable federal law; and (e) any Intellectual Property; provided, however,
the Collateral shall include all Accounts and all proceeds of Intellectual
Property. If a judicial authority (including a U.S. Bankruptcy Court) would hold
that a security interest in the underlying Intellectual Property is necessary to
have a security interest in such Accounts and such property that are proceeds of
Intellectual Property, then the Collateral shall automatically, and effective as
of the Effective Date, include the Intellectual Property to the extent necessary
to permit perfection of Bank’s security interest in such Accounts and such other
property of Borrower that are proceeds of the Intellectual Property.

Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its Intellectual Property without
Bank’s prior written consent.

 

--------------------------------------------------------------------------------

 

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:

 

SILICON VALLEY BANK

 

Date:

 

 

 

FROM: XENON PHARMACEUTICALS INC. and  XENON PHARMACEUTICALS USA INC.
(collectively, the “Borrower”)

 

The undersigned authorized officer of each Borrower respectively certifies that
under the terms and conditions of the Amended and Restated Loan and Security
Agreement between Borrower and Bank (the “Agreement”):

(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true and accurate in all material respects as of such date; (4) Borrower, and
each of its Subsidiaries, has timely filed all required tax returns and reports,
and Borrower has timely paid all foreign, federal, provincial, state and local
taxes, assessments, deposits and contributions owed by Borrower except as
otherwise permitted pursuant to the terms of Section 5.8 of the Agreement; and
(5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.  

Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenants

Required

Complies

 

 

 

Monthly financial statements with
Compliance Certificate

Monthly within 30 days (45 days for January)

Yes   No

Quarterly financial statements with
Compliance Certificate

Quarterly within 45 days (90 days for Q4)

Yes   No

10‑Q, 10‑K and 8-K (if applicable)

Within 5 days after filing with SEC

Yes   No

Board-approved operating budget and projections

FYE within 30 days

Yes   No

Changes to reported beneficial ownership

Immediately

Yes   No

 

Other Matters

 

1)

Have there been any amendments of or other changes to the Operating Documents of
Borrower or any of its Subsidiaries?  If yes, provide copies of any such
amendments or changes with this Compliance Certificate.

Yes

No

Certificate continues on following page




 

--------------------------------------------------------------------------------

 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

 

XENON PHARMACEUTICALS INC.

 

BANK USE ONLY

 

 

 

 

 

 

 

 

 

 

 

Received by:

 

 

 

 

 

 

 

 

authorized signer

By:

 

 

 

 

 

 

Name:

 

 

 

Date:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Verified:

 

 

 

 

 

 

 

 

authorized signer

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

Compliance Status:

Yes

No

 

XENON PHARMACEUTICALS USA INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 